Citation Nr: 0816619	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a skin disease, to 
include chloracne due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service in the Army from 
January 1969 to February 1971, including combat service in 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied entitlement to a compensable rating for 
the veteran's bilateral hearing loss disability, and denied 
service connection for a chloracne disability.

In a November 2007 decision, the Board denied an increased 
rating for bilateral hearing loss, and remanded the skin 
disability claim to the RO for further development and 
consideration. 


FINDING OF FACT

A skin disease, to include chloracne due to herbicide 
exposure, is not of service origin; chloracne was not 
manifested to a compensable degree within one year of the 
date of last possible exposure while on active military 
service; nor is any current skin disease related to any 
incident of service.


CONCLUSION OF LAW

A skin disease, to include chloracne due to herbicide 
exposure, was not incurred in or aggravated by service, nor 
may chloracne be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of the skin disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran seeks entitlement to service connection for a 
skin condition to include chloracne, which he believes is 
related to exposure to Agent Orange during his service in 
Vietnam.  The veteran states that while serving in Vietnam he 
developed blackhead skin lesions and sores that persist to 
the present day, and that he believes are due to exposure to 
Agent Orange herbicides.  A friend who served with the 
veteran in Vietnam and family members submitted letters that 
note that the veteran developed various skin lesions on his 
face, arms, and back while in Vietnam, and that they have 
recurred since his return from service to the present day.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

A veteran who served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).   38 U.S.C.A. 
§ 1116.

Chloracne or other acneform disease consistent with chloracne 
shall be service connected if the veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided it 
became manifest to a degree of 10 percent or more within a 
year.  38 C.F.R. § 3.307(a)(6)(ii).  

Personnel records show the veteran had combat service in 
Vietnam during his active service in the Army.  Service 
medical records do not indicate any complaints of, or 
treatment for, chloracne or any other skin disorder during 
active service.

An Agent Orange registry examination was conducted in March 
1984.  The veteran complained of chloracne since service.  A 
skin examination was normal.  

VA medical records indicate that in June 2004, the veteran 
discussed chloracne with his VA physician, however, at the 
time of the examination, the physician found no active skin 
lesions of any type.

In September 2004, VA medical records indicate that the 
veteran again discussed chloracne with his VA physician, 
however, at the time of the examination the physician found 
no active lesions of any type on his back, scalp, chest, 
face, or head, and did not see any significant scarring.

A November 2004 VA examination found that the veteran did 
have skin lesions.  However, the examiner, who is a 
physician, concluded that the veteran's lesions were an 
acneform variety of skin disease, and not of the classic 
chloracne variety. 

A VA examination was conducted in December 2007.  After 
review of the veteran's claims file, the examiner opined that 
it was less likely than not that the veteran's acne was 
related to service.  

The veteran alleges that his current skin disease is a result 
of being exposed to Agent Orange while in service in Vietnam.  
Although the record shows that the veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange during 
that time, and chloracne is a disability for which 
presumptive service connection is allowed according to 38 
C.F.R. § 3.309(e), there is no competent medical evidence of 
a skin problem before 2004.  Service medical records and a 
1984 VA examination report show no findings of any skin 
disorder.  Thus, the preponderance of the evidence is against 
a finding that there was chloracne manifest to a compensable 
degree within a year of the date of last possible exposure in 
service. 

Notwithstanding the foregoing, an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The veteran, his friend and various family members are 
competent to state that the veteran had skin lesions since 
service.  However, the veteran's service medical records show 
that at separation he had no skin abnormalities, complaints 
or diagnoses.  It is significant that the veteran did not 
claim he had any skin condition as part of his original claim 
of service connection in July 1971, or his claim for service 
connection for a chipped vertebra in November 1971.  In fact, 
he did not initiate this claim until 1984, almost 27 years 
after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  In 
addition, skin examinations in 1984 and September 2004 were 
normal.  The first evidence of a diagnosis or medical 
observation of a skin condition was in November 2004, many 
years after service.  Moreover, a VA examiner in 2007 found 
that it was less likely than not that the veteran's skin 
condition was related to service.  There is no competent 
evidence of a nexus between the current skin disorder and 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is still required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Service connection for a skin disease, to include chloracne 
due to herbicide exposure, is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


